39 Wis. 2d 290 (1968)
159 N.W.2d 47
HERCZEG, Respondent,
v.
KARNS, Administrator, Division of Motor Vehicles, Appellant.
No. 301.
Supreme Court of Wisconsin.
Argued May 8, 1968.
Decided June 4, 1968.
*292 For the appellant the cause was argued by E. Gordon Young, assistant attorney general, with whom on the brief were Bronson C. La Follette, attorney general, and Richard E. Barrett, assistant attorney general.
No brief or appearance for respondent.
BEILFUSS, J.
The respondent has not appeared nor filed a brief in this appeal. The court may, therefore, reverse the order upon the procedural ground pursuant to sec. (Rule) 251.57, Stats.
The appellant has requested the court to consider the case upon its merits and reverse the order. We are not persuaded the request should be granted. It appears that there may be meritorious arguments that sec. 344.04 (2), Stats., is not limited solely to cases where undue hardship is alleged. In any event, we are of the opinion that the issues should be briefed and argued on both sides before the court restricts the section as contended by the administrator.
We therefore reverse under sec. (Rule) 251.57, Stats., and not upon the merits.
*293 By the Court.Order overruling the demurrer and restraining the administrator of the division of motor vehicles is reversed with directions to enter an order sustaining the demurrer, quashing the restraining order and to enter judgment dismissing the petition.